DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are hereby under examination.
Preliminary Amendment filed on 2/19/2020 has been entered.
Specification
The disclosure is objected to because of the following informalities: The patent number in paragraph [0008] appears to be incorrect.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “analyzing the data to divide into two or more models”. Prior to this, the data was referred to as signal data, which should be consistent throughout the claim. Examiner recommends changing “the data” to “the signal data”. 
Further, the claim recites “whereby the pain status of the subject”. The pain status lacks antecedent basis. Examiner recommends changing “the pain status” to “a pain status”.
Further, the claim recites “transforming the acquired biomedical signals during a given period of time into the signal data”. “The signal data” lacks antecedent basis. Examiner recommends removing “the” from signal data.
Further, the claim recites “whereby the pain status of the subject is measured based on the results of the analysis, a process means for generating an index of pain using the results of the analysis depending on the subject's demands or sensation, and a display showing the pain status of the subject”. In its current state “and a display showing the pain status of the subject” is part of what the measurement is being based on. Examiner recommends a “;” instead of a comma after “sensation”. This would separate the display as its own entity and prevent it from being considered part of what the measurement is based off of.  Appropriate correction is required.
Claims 3, 6 and 10 are objected to because of the following informalities:  “wherein the biomedical signals are electrocardiogram” is improper. The signals are not a method of sensing. Examiner recommends changing to “wherein the biomedical signals are from an electrocardiogram”.   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The phrase “In which FFT(k) indicates a continuous ECG Data and its period samples are S_pt” is repeated twice.  
Claims 7 and 13 recite an equation used to obtain a pain index. Both claims fail to indicate all of the terms of the equations. FFT’flat(i) specifically is not defined.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites three different instances of 112F, including “a means for acquiring biomedical signals relating to pain in a subject”, “a computing means for transforming the acquired biomedical signals” and “a processing means for generating an index of pain using the results of the analysis”. All three of these instances fail the 112(F) three prong test as including the term “means” as a generic placeholder, having functional language to dictate the use of the generic placeholder, and lacking sufficient modifying structure to the generic placeholder. 
The term “a means for acquiring biomedical signals relating to pain in a subject” is determined by the examiner to be a photoplethysmographic (PPG) sensor ([0053] of the specification) or electrocardiogram (ECG) node ([0054] of the specification). 
The term “a computing means for transforming the acquired biomedical signals” is determined by the examiner to be a Computer Processing unit with memory ([0074] of the specification).
The term “a processing means for generating an index of pain using the results of the analysis” is determined by the examiner to be “computer program code” within the computer that is capable of executing the pain analysis ([0072] of the specification)
Claim 4 also recites a processing means for generating an index of pain using the results of the analysis. The interpretation can be found above in Claim 1 interpretation.
Claim 8 recites “a means for communication between the system for real-time detection of pain”, which fails the 112(F) three prong test as including the term “means” as a generic placeholder, having functional language to dictate the use of the generic placeholder, and lacking sufficient modifying structure to the generic placeholder. The term “a means for communication between the system for real-time detection of pain” is determine by the examiner to be “wireless interfaces, cable modems, satellite links, microwave relays, and traditional telephonic modems” as disclosed in [0073] of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a process means for generating an index of pain using the results of the analysis depending on the subject's demands or sensation”. This renders the claim indefinite because it fails to inform reasonable certainty to one of ordinary skill in the art. The claim does not give reasonable certainty as to how the demands or sensation of the subject are factored into the analysis. Previously in the claim, it is mentioned that the analysis is based on the signal data; so it is unclear how the subject’s demands or sensations factor in.

Claims 2, 5 and 9 recite that the biomedical signals are “relating” to heart rates and then give examples of heart rate signals. These claims are indefinite because the term “relating” fails to inform reasonable certainty to one of ordinary skill in the art. The phrase “included but not limited to” renders the claim indefinite because it is unclear whether the claim is open-ended and/or requires unclaimed signals. The term “relating” is a relative term that renders the claims indefinite. The term “relating” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites that the analgesia system is provided for “improved” pain relief. This claim is indefinite because the term “improved” fails to inform reasonable certainty to one of ordinary skill in the art. The term “improved” is relative and therefore renders the claim indefinite. The term “improved” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites “wherein the analgesic agent is a drug or an agent that is highly titratable, with a rapid and predictable onset, and a short duration of bioactivity”. The terms “highly titratable”, “rapid and predictable onset”, and “short duration” are all relative terms which would have various meanings in depending on the conditions in which they were used. The above terms are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention fails the 2-
Prong test for patent eligibility, as being  a mental process and a judicial exception that is not integrated into a practical application.

Step 1 of the 2 Prong test is to determine whether the claimed invention fall within one of the
four categories of patentability. Claims 1-7 correlate to a system and a method of inputting sensor data and converting that data into a measurement of pain; and therefore pass this test. 
Step 2A Prong 1 of the 2 Prong test is to determine whether the claims recite an abstract idea,
law of nature, or natural phenomenon. Claims 1-13  correlate to an abstract idea which is a mental process because they disclose the taking of sensor data, processing the data, converting the data into a desired metric. The claims do this through various means and type of input, including through mathematical processes. 
Step 2A Prong 2 of the 2 Prong test is to determine whether the claims recite additional
elements that integrate the judicial exception into a practical application.
Claim 1 recites the use of converting sensor data into a pain metric. While claim 1 recites that the system uses a display to show the pain status of the patient, this is not enough to integrate the judicial exception into a practical application. These aspects can all be done mentally or with the aid of pen and paper by one of ordinary skill in the art at the time of the application. An ordinary person would be capable of taking sensor data and computing it mentally or via pen and paper, and converting it through mathematical processes, into a desired pain metric. Therefore Claim 1 fails the 2A of the 2-prong test.
Claim 8 recites the use of an analgesia system that is in communication with the system of claim 1. Although claim 8 mentions a therapeutic agent, the claim does not specifically tie the therapy to the analysis in the abstract idea. See MPEP 2106.04(d)(2) b. Therefore claim 8 fails 2A of the 2-prong test
Claims 2-7 and 9-13 do not recite additional elements and therefore fail 2A of the 2-prong test.
Step 2B of the 2 Prong test is to determine whether the claims recite additional elements that
amount to significantly more than the judicial exception. Claims 1 and 4 incorporate sensors and a computer with processing power. Claim 8 incorporates an analgesic system.
However, these would have been common in the field to one of ordinary skill in the art, at the time of the invention, and would therefore not amount to significantly more than the judicial exception. Applicants specification specifically discloses US Patent 9,498,138 which teaches the use of a computer and a processing module (column 15, lines 22-31) as well as a signal acquisition module (column 15, lines 1-21) that would have been in common use and well known in the art at the time of the application and therefore would therefore not amount to significantly more. The following references further teach the use of a pain mitigation system for delivering analgesic agents:
Gravenstein (US 20150137988): automatic administration of analgesic medication (column 7, lines 17-26)
Melker (US 20130296823): Warfighter device allowing distribution of analgesics ([0122-0123])
Huiku (US 20060217615): Monitoring stress of a patient and administering analgesic based on index values ([0052-0059])
 Proving that the claim would not amount to significantly more either.
Claims 2-7 and 9-13 do not recite further additional elements.
If the claims were to utilize the pain detection system of Claim 1 to directly and specifically utilize the analgesia system, of claim 8, in a manor directly correlated to the pain detection system to perform an action or practical application, then the claims would overcome the 101 rejection.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kliger (WO 2009063463) teaches the use of a pain monitoring system that incorporates a baseline no pain model and a pain model.
Gravenstein (US 20150137988) teaches the use of an automated analgesic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791